—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated August 5, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to establish that there is a triable issue of fact as to whether he sustained a "serious injury” within the meaning of Insurance Law § 5102 (d) (see, Licari v Elliott, 57 NY2d 230; Rhind v Naylor, 187 AD2d 498; Serio v Radin, 168 AD2d 612; Wright v Melendez, 140 AD2d 337). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.